THE CASH MANAGEMENT TRUST OF AMERICA AMENDED AND RESTATED PRINCIPAL UNDERWRITING AGREEMENT THIS AMENDED AND RESTATED PRINCIPAL UNDERWRITING AGREEMENT, is between THE CASH MANAGEMENT TRUST OF AMERICA, a Massachusetts business trust (the "Fund"), and AMERICAN FUNDS DISTRIBUTORS, INC., a California corporation (the "Distributor"). W I T N E S S E T H: WHEREAS, the Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as an open-end diversified investment company which offers fifteen classes of shares of beneficial interest, designated as Class A shares, Class B shares, Class C shares, Class F-1 shares, Class F-2 shares, Class 529-A shares,
